DUFRESNE, Judge,
dissenting.
Although I agree with the majority holding that the plaintiffs have not stated a cause of action under the Securities Act and under the Unfair Trade Practices Act, I disagree as to the alleged negligence claim of the plaintiffs.
In essence, I feel the banks acted imprudently and that the plaintiffs have stated a cause of action in tort against the banks and should be given their “day in court”.
Therefore, I respectfully dissent, and would remand the case for further proceedings.